Citation Nr: 1412525	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  04-20 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected left shoulder disability.  

2.  Entitlement to a rating in excess of 20 percent for a left shoulder disability.  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  An October 2002 rating decision denied a rating in excess of 10 percent for a left shoulder disability, and a July 2004 rating decision denied service connection for a cervical spine disability.   The Veteran testified at a hearing before the Board in May 2006, and a transcript of that hearing has been associated with the record.  

In July 2006, the Board increased the rating of the Veteran's left shoulder disability to 20 percent effective August 14, 2002.  In May 2007, the Board remanded the issue of service connection for a cervical spine disability.  In December 2007, the Board denied a rating in excess of 20 percent for the left shoulder disability and denied service connection for a cervical spine disability.  The Veteran's representative filed an appeal of the December 2007 Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in a September 2008 Order, the Court vacated the December 2007 Board decision and remanded the claim to the Board for readjudication, in accordance with the Joint Motion for Remand.  In January 2010 and January 2011, the Board remanded the claims for development consistent with the Joint Motion for Remand.  

With regard to the Veteran's claim of entitlement to service connection for a cervical spine disability, the Board finds that there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

The issue of entitlement to a rating in excess of 20 percent for a left shoulder disability is REMANDED to the RO.


FINDING OF FACT

A cervical spine disability was not shown during service or for many years thereafter, and the weight of the evidence is against a finding that a current cervical spine disability is related either to active service or to the Veteran's service-connected left shoulder disability.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated by active service, it is not the result of or aggravated by a service-connected disability, and a relationship between a cervical spine disability and active service may not be presumed.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated March 2004 and April 2006 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA health records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has been provided with numerous examinations of his cervical spine disability, some of which, the Board will discuss in further detail below, are inadequate for the purpose of rendering a decision.  In October 2012, upon review of the examination reports and other medical evidence of record, the Board requested an expert medical opinion from a physician with the Veterans Health Administration (VHA).  A VHA opinion was provided in December 2012, and an addendum was provided in January 2013.  The Board solicited an additional outside medical opinion in July 2013, and an additional medical opinion was provided in August 2013.  The December 2012, January 2013, and August 2013 expert opinions indicate that the physicians reviewed the Veteran's claim file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the expert opinions are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

The Veteran claims that he has a cervical spine disability either directly as a result of an in-service injury or secondary to his service-connected left shoulder disability.  The Board will analyze the claims together because they involve a similar application of law to fact.

In general, service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2013); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Arthritis is among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for arthritis may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  To the extent that the Veteran's cervical spine disability represents a degenerative or arthritic process, the Board will consider entitlement to service connection both via a continuity of symptomatology and on a presumptive basis.

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013); Harder v. Brown, 5 Vet. App. 183 (1993).  Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service connected.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  To establish service connection for a claimed disability on a secondary basis, there must be medical evidence of a current disability, a service-connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran has been diagnosed with a variety of conditions affecting the cervical spine, including spondylosis, facet arthritis, disc disease, and degenerative joint disease of the cervical spine.  Thus, a current disability is shown.  With respect to an in-service event, disease, or injury, the Veteran claims that his neck injury is related to an in-service hard parachute landing.  The Board observes that the Veteran's service separation document indicates that he received both the Combat Infantryman Badge and a Parachutist Badge.  Accordingly, the Board finds that an in-service event, disease, or injury is conceded.  

With regard to medical evidence of nexus, the first post-separation complaint relating to the Veteran's cervical spine appeared in October 1998, when the Veteran complained of increasing pain in his cervical spine.  A May 1999 x-ray examination showed mild lower cervical spondylosis.  In August 2000, a VA clinician noted that the Veteran experienced almost daily neck pain, and the Veteran stated that pain started while he was in service.  

In November 2002, Dr. J.M., the Veteran's treating VA physician, noted that the Veteran had a significant axial loading injury to his neck during active duty service.  Dr. J.M. noted that the Veteran struck his head and shoulder in a partially broken fall and was unconscious for some period of time before he was rescued.  Dr. J.M. noted that the Veteran had severe neck pain for some days after the injury, and he had experienced nagging neck pain since that time, with the pain becoming more persistent as time went on.  Dr. J.M. opined that it was "plausible" that the Veteran's extensive history of cervical disc disease, without evidence of facet disease, was consistent with an axial loading injury that the Veteran incurred in service.

The Veteran underwent a number of VA examinations between 2004 and 2011; these examination reports consistently found, without further discussion, that a nexus opinion could not be offered without resort to speculation.  The Board places no probative weight in those opinions and will not discuss them further.  

At a March 2011 VA examination, the examiner opined that Dr. J.M.'s November 2002 opinion was purely speculative.  The examiner opined that the Veteran's cervical spine condition was not related to service.  The examiner noted that in the Veteran's March 1969 claim, he stated that he injured his left shoulder after jumping from a plane, and he did not mention an associated neck injury.  The examiner noted that the Veteran had x-ray evidence of multilevel spondylosis with multiple osteophytes in 2002.  That, the examiner noted, was not a typical finding relative to a single musculoskeletal event.  Instead, osteophytes typically occurred over time and were usually associated with osteoarthritis.  The examiner opined that the Veteran's cervical spine condition was not secondary to his service-connected left shoulder disability because such a left shoulder injury was not an etiology for multilevel cervical spondylosis/osteophytosis.  

At a December 2011 VA examination, the examiner found that the Veteran's cervical spine disability was less likely than not incurred in or caused by an in-service injury or event.  As a rationale for this decision, the examiner noted that the Veteran's service treatment records and separation examination were negative for any neck pain.  The examiner noted that the Veteran had multilevel cervical disease that was more consistent with an age-related degenerative etiology than a traumatic etiology.  Those factors, combined, made it less likely than not that the Veteran's cervical spine condition was related to service.  The examiner further found that the Veteran's cervical spine condition was less likely than not proximately due to or the result of the Veteran's service-connected left shoulder condition.  The examiner reasoned that the Veteran's left shoulder condition would not cause compensatory cervical spine disease because there was no biomechanical or pathophysiological relationship.  The examiner further opined that the Veteran's left shoulder condition would not aggravate his cervical spine condition beyond its natural progression.  

Upon review of this medical evidence of record, in September 2012, the Board solicited an expert opinion from a VHA neurosurgeon or orthopedic spine surgeon.  In December 2012, Dr. D.A.T., a VA staff neurosurgeon and a professor at the Duke University Medical Center, provided an expert medical opinion as to whether the Veteran's cervical degenerative joint disease was related directly to the Veteran's period of active duty service.  

Dr. D.A.T. conducted a review of the Veteran's service treatment records, noting that an April 1969 record documented a separated shoulder following a February 1967 parachute jumping injury.  Dr. D.A.T. noted that there were multiple discrepancies throughout the Veteran's records suggesting that the injury occurred in 1966 or 1967, with no specific date described consistently.  A June 1969 film of the left shoulder showed tendinous calcification, and the conclusion was that the Veteran had a healed left acromioclavicular separation.  An associated orthopedic review stated that the Veteran fell on his left elbow after a jump; there was no mention of a cervical spine injury.  A July 1969 treatment record confirmed that diagnosis, again with no mention of cervical spine pain or injury.  Thus, at the Veteran's time of release from service, Dr. D.A.T. noted that it was clear that the Veteran had a shoulder injury, and there was no evidence of a cervical spine injury from either the medical records or the Veteran's response to the medical questions.  Dr. D.A.T. noted that a simple acromioclavicular separation as noted on examination and films would not likely involve a cervical spine injury.  With that said, Dr. D.A.T. conceded that while there was a possibility that the Veteran incurred a mild cervical strain at the time of the parachute jump, that strain had no apparent lasting effects and no clinical relevance by 1969.  Dr. D.A.T. noted that cervical spine studies conducted many years later revealed no evidence of a previous fracture or significant neck injury.

Dr. D.A.T. noted that in 1999, 30 years later with no intervening medical documentation, there were additional medical notes indicating that the Veteran experienced diffuse neck pain since the time of his 1967 shoulder injury.  The Veteran had an magnetic resonance imaging (MRI) examination of the cervical spine in 1999, which showed bulging discs at C3/4 with spurs at several additional levels; Dr. D.A.T. noted that the Veteran was 52 years old at the time of that examination.  An associated physical examination showed limited motion of the neck.  In July 2000, the Veteran had mild cervical spondylosis on cervical spine films.  Cervical films from October 2002 showed early disc degeneration and no evidence of nerve or spinal cord impingement.  Dr. D.A.T noted that the degenerative changes that the Veteran showed were "excellent" for his age, at that time 55, because most patients at age 55 have much more severe arthritis.  Dr. D.A.T. noted that several medical references indicate that nearly 100 percent of patients by the age of 40 will have experienced the onset of spontaneous cervical changes, and the Veteran's cervical films and MRI scans were entirely consistent with age-appropriate, expected arthritis. 

Dr. D.A.T. noted the November 2002 opinion from Dr. J.M., which provided a new description of the Veteran's 1967 injury, not previously documented in 1969, presumably from the Veteran's memory, suggesting that neck pain occurred at the time of the shoulder injury.  Dr. D.A.T. noted that there was no documentation to show the origin of that revised history.  The Veteran was noted to have typical signs and symptoms of cervical degenerative joint disease with neck pain.  Dr. D.A.T. noted that there was no evidence that Dr. J.M. reviewed the Veteran's service treatment records, and the opinion appeared to be based on the Veteran's personal description of his past history.  

In summary, Dr. D.A.T. found that the Veteran presented with circumstantial evidence of neck pain at some delay after his military discharge in 1969, presumably starting in 1999, 30 years later, but possibly earlier with no contemporary records (including his detailed service discharge summary from 1969) documenting any form of cervical spine injury or neck pain related to the injury.  The Veteran's left acromioclavicular separation was healed by the time of his discharge in 1969.  There were no medical records between 1969 and 1999.  In 1999, the Veteran was 52 years of age, far past the expected time for onset of spontaneous cervical degenerative joint disease, which typically occurs by age 40.  Dr. D.A.T. presented a literature review concluding that cervical spine degeneration occurred in nearly everyone and is spontaneous, and rarely if ever links to an antecedent history of injury, unless that injury was severe (such as a fracture) or required surgical intervention.  Thus, Dr. D.A.T. concluded that there was no epidemiological evidence to support the contention that a previous, mild neck injury in any way predisposes to later arthritis development, and much of the evidence is contrary to that occurring.  Cervical arthritis is spontaneous, primarily genetically determined, and universal past age 40.  Dr. D.A.T. conceded that it was certainly possible that the Veteran experienced a mild cervical myofascial strain during his 1967 parachute jumping injury because there were no records available immediately after that injury.  However, by 1969, upon detailed questioning during discharge examination, the Veteran did not admit or indicate any such injury and did not describe any neck pain.  Dr. D.A.T. indicated that it was also very unlikely that a simple acromioclavicular separation would lead to any significant cervical spine injury, and that was consistent with all of the Veteran's service treatment records.  

In January 2013, Dr. D.A.T. further opined that it was very unlikely that the Veteran's current cervical spine disability had increased in any manner beyond the natural, ordinary, slow progression of the disorder.  He further opined that it was very unlikely that the Veteran's cervical arthritis was in any way attributable to the Veteran's existing left shoulder disability.  As a rationale for those opinions, Dr. D.A.T. noted that the Veteran was diagnosed with cervical arthritis at an appropriate age, and none of his changes were sufficiently severe or symptomatic to suggest surgical intervention.  Dr. D.A.T. noted that there would ordinarily be no connection between a left AC separation and the cervical spine, and arthritis in those two different regions would each progress at their own rate.  

In April 2013, the Veteran's representative argued that there were several weaknesses in the expert opinions of Dr. D.A.T.  The representative noted that Dr. D.A.T. was a neurosurgeon, rather than an orthopedist.  Further, the Veteran's representative noted that while the Veteran was diagnosed with degenerative joint disease of the cervical spine, Dr. D.A.T. relied on, cited, and attached abstracts of medical journal articles concerned with degenerative disc disease of the spine.  Accordingly, in order to fully address these concerns, in July 2013, the Board requested an additional expert opinion from an orthopedic spine surgeon.

In August 2013, Dr. C.G.T., an orthopedic spine surgeon, noted that the terms "degenerative disc disease," "degenerative joint disease," and "spondylosis" were frequently used interchangeably and could lead to confusion.  Dr. C.G.T. noted that the term "degenerative disc disease" specifically referred to the disc itself anteriorly.  The disc can wear and lead to spurring, which, Dr. C.G.T. noted, was referred to in the Veteran's MRI reports.  These symptoms are all a part of the degenerative disc disease.  Dr. C.G.T. explained that the confusion arises because the process of degenerative disc disease leads to degenerative joint disease in the facet joints.  The degeneration of all three of those joints secondary to the degenerative cervical disc disease is frequently referred to as degenerative disc disease.  It can be referred to as spondylosis and as degenerative joint disease.  Dr. C.G.T. noted that the Veteran's contention that trauma from the time of 1966 or 1967, or the combination of those traumas, led to the degenerative joint disease.  Dr. C.G.T. noted that two MRI examinations addressed that contention.  A 1999 MRI discussed the degenerative disc disease anterior in the spine, with some spurring and endplate changes.  All such changes, Dr. C.G.T. observed, were noted 30 years after the events of the trauma described by the Veteran, and only addressed the anterior cervical disc.  The facet joints, or the posterior elements, were said to be normal.  In other words, there was no degenerative joint disease in the facet joints.  A 2002 MRI report stated that the degenerative disc disease was probably a little worse, referring to the anterior cervical disc space, and again stated that the posterior elements, which include the facet joints, were normal.  Dr. C.G.T. noted that those two MRIs, 30 years after the claimed injury, established that there was degenerative cervical disc disease, but there was "no problem" in the posterior facets, and so technically, no degenerative joint disease.

Dr. C.G.T. stated that he agreed entirely with the conclusions of Dr. D.A.T.  Dr. C.G.T. noted that it was Dr. D.A.T.'s opinion that the Veteran developed degenerative cervical disc disease over a period of time, which is the natural course of history, and probably would have developed regardless of the injury sustained in 1966 and 1967.  Dr. C.G.T. stated that he firmly believed in the literature that Dr. D.A.T. brought to support his findings.  Dr. C.G.T. additionally addressed the probative value of the November 2002 opinion of Dr. J.M. linking the Veteran's cervical spine disability to service.  Dr. C.G.T. noted that the November 2002 opinion reported that the Veteran suffered an axial compression injury to the head.  Dr. C.G.T. noted that injury was different from the reported history that the Veteran gave in 2006.  Dr. C.G.T. noted that had the Veteran indeed sustained an in-service axial compression load injury, that injury would have produced immediate, acute, and significant complaints in the neck.  The Veteran would have complained of symptoms at his exit examination, and that injury would not have been anything less than a very significant injury to the neck.  Dr. C.G.T. noted that he could not find any such references in the Veteran's medical history.  Dr. C.G.T. noted that such an injury, or a combination of two injuries or three injuries, would have been a significant impediment to the Veteran's duty, had it produced significant degenerative cervical disc disease or significant injury enough to produce this kind of cervical disc disease.

In sum, by the history that the Veteran provided, by the multiple x-rays and MRI reports in the c-file, Dr. C.G.T. concluded that it was most probable and more likely than not that the Veteran developed degenerative cervical disc disease over a period of time that most probably would have developed regardless of the injuries that the Veteran described.  Dr. C.G.T. agreed with Dr. D.A.T. that the Veteran may have had some cervical injury with the fall, but that was not significant enough to have produced the degenerative cervical disc disease that is apparent 30 years later by MRI.  

The Board acknowledges that the Veteran's representative has argued that the existing medical evidence of record is inadequate for the purpose of rendering an examination.  The Board disagrees with that contention.  In April 2013, the Veteran's representative argued that Dr. D.A.T.'s opinion was based on an "inaccurate factual and medical premise" because it conflated the diagnoses of degenerative disc disease and degenerative joint disease and cited irrelevant medical literature.  Dr. C.G.T.'s opinion clarified the Veteran's diagnoses and confirmed the findings of Dr. D.A.T.  The Board places more probative weight on the findings of these medical professionals regarding the weight to be afforded to the medical literature than on the opinion of the Veteran's representative, who has not demonstrated the medical training, expertise, or competency to opine as to such matters.

Upon review of the medical evidence, the Board finds that there is one competent medical opinion, the November 2002 opinion of Dr. J.M., linking the Veteran's cervical disability with his military service.  The Board finds that opinion is of little probative value for several reasons.  The opinion appears to be based on the Veteran's subjective account of his in-service experiences, which, as discussed by Drs. C.G.T. and D.A.T., is inconsistent with the facts presented in the Veteran's service treatment records.  The Board notes that a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Additionally, the November 2002 opinion does not address the evidence that would appear to be contrary to its conclusion; for example, Dr. J.M. does not address the 30-year gap between the Veteran's separation from active service and his presentation of symptoms.  Lastly, the Board notes that Dr. D.A.T., a neurosurgeon, and Dr. C.G.T., an orthopedic surgeon, both placed little probative weight in the November 2002 opinion of Dr. J.M.  The Board places great probative weight on the expert opinions of Dr. D.A.T. and Dr. C.G.T.  Those opinions were offered following an extensive review of the Veteran's claims file and an extensive discussion of the pertinent medical evidence of record.  Dr. D.A.T. additionally offered a review of medical literature in support of his conclusion, and Dr. C.G.T concurred with the conclusion reached at the end of that literature review.  The Board finds the opinions of Dr. D.A.T. and Dr. C.G.T. to be highly credible and thus places great probative value on those opinions.  

To the extent that the Veteran believes that his cervical spine disability is related either to his service or to his service-connected left shoulder disability, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a cervical spine disability, the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's cervical spine disability is related either to his military service or to his service-connected left shoulder disability, the Board ultimately affords the objective medical evidence of record, which weighs against finding a connection between the Veteran's cervical spine disability and his service or his left shoulder disability, with greater probative weight than the lay opinions.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his cervical spine disability, and finds that he has not done so.  There is no competent medical evidence suggesting that the Veteran was treated after service for a chronic cervical spine disability until 1998 at earliest, or approximately 29 years after separation from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  Thus, while the Board has considered the lay contentions that the Veteran experienced cervical spine problems soon after military service, the Board finds that the weight of the evidence, including the 29 year gap between the Veteran's separation from service and his seeking treatment for a cervical spine disability, does not support a finding of continuous symptoms since active duty.  Therefore, the Board concludes that the Veteran's allegations of continuity of symptomatology are not credible, and that the medical nexus element cannot be met via continuity of symptomatology.  Furthermore, the Board finds that arthritis of the cervical spine was not shown within one year following separation from service.  Consequently, presumptive service connection is also not warranted.

In summary, the Board finds that the preponderance of the evidence is against the claim.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a cervical spine disability is denied.


REMAND

The Veteran's claim of entitlement to a disability rating in excess of 20 percent for a left shoulder disability must be remanded for further development.  Although the Board regrets the delay, remand is necessary to ensure due process is followed and that there is a complete record upon which to decide the Veteran's claim.

The Veteran last received a VA examination addressing his left shoulder disability in December 2011.  The Board finds that examination report to be inadequate for several reasons.  The examination report indicates that the Veteran did not have degenerative arthritis, which is a finding that is inconsistent with other evidence of record that consistently demonstrates arthritis, including the October 2002 VA examination report and the April 2010 VA examination report.  The December 2011 examination report was also inconsistent, finding both that the Veteran did and that he did not have recurrent dislocation or subluxation of his shoulder and clavicle joints.  The examiner also reported that the Veteran stated that shoulder pain did not limit his range of motion, which is entirely inconsistent with the remainder of the evidence of record.  Accordingly, on remand, the Veteran should be provided with an additional examination that fully addresses the nature and severity of his left shoulder disability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of any VA treatment records not of record and associate them with the claims file.

2.  Then, schedule the Veteran for an examination of his left shoulder disability with an orthopedist.  Following a review of the Veteran's claims file, including the Veteran's statements and the current history obtained, the examiner must describe the nature, current severity, and all symptoms associated with the Veteran's service-connected left shoulder disability.  The examiner should also opine as to the effect that the Veteran's left shoulder has on his ability to secure and follow substantially gainful employment.  All indicated tests and studies must be performed.  The claims folder must be reviewed by the examiner in conjunction with the examination.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board..

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


